Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11:
Claim 11 reads “wherein said receiving hole defines a clamping diameter at said support shoulder; and, said clamping diameter is greater than said clamping diameter”. This is unclear because the clamping diameter can’t be greater, or smaller, than itself. For prosecution it will be read as - wherein said receiving hole defines a diameter at said support shoulder; and, said diameter is greater than said clamping diameter-.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inman (US 3552095) in view of Fulper (US 2011/0088355).
Regarding Claims 1 to 3:
Inman discloses a capsule closure device for closing two-piece capsules each having a capsule upper portion and a capsule lower portion (Figures 3 and 4, capsule cap 44 and body 33), 
the capsule closure device comprising: a capsule upper portion receiving member and a capsule lower 5portion receiving member (Figures 3 and 4, cap section plate and body section plate 21); 
said capsule upper portion receiving member defining a receiving hole and an introduction hole which is arranged coaxially relative to said receiving hole (Figures 3 and 4, cavities 42 receive the caps, and have a hole at the bottom that will be considered the “introduction hole” and another at the top that will be considered the “receiving hole”); 
said capsule upper portion receiving member having an inner 10side; said capsule upper portion receiving member having a support shoulder for supporting said capsule upper portion at said inner side, wherein said support shoulder is disposed between said receiving hole and said introduction hole (Figures 3 and 4, shoulder 43); 
Inman does not disclose ventilation grooves on the upper portion receiving members.
Fulper teaches a similar capsule closure device for closing two-piece capsules each having a capsule upper portion and a capsule lower portion, the capsule closure device comprising: a capsule upper portion receiving member and a capsule lower 5portion receiving member (Figures 2 to 4, cap plate 120 corresponds to  capsule upper portion receiving member  and 110 and 140 correspond to the capsule lower 5portion receiving member); the device is designed to avoid overpressure when closing the capsules by using a vacuum system 151 connected to the conduits where both portions of the capsule are placed, the vacuum system comprising the15comprising  capsule upper portion receiving member defining at said inner side a plurality of ventilation grooves, wherein said ventilation groove extends from said receiving hole to said introduction hole (Paragraph 49 Vacuum system 151 is configured to reduce the pressure in cavity 152 and conduits 116. In specific embodiments, conduits 116 have pressure-relief cavities (including for example, axial channels or grooves running along the conduit) that allow air or other gasses trapped within conduit 116 to travel from engagement surface 129 towards cavity 152).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Inman the teachings of Fulper and use a vacuum system including axial channels or grooves running along the conduits that hold the cap portions of the capsule, from the receiving hole to the introduction hole.

Regarding Claims 4 and 5:
As discussed for Claim 1 above, Inman discloses that the receiving hole extends from a first longitudinal end as far as a second longitudinal end at said support shoulder (Figures 2 to 4, the receiving hole corresponds to the section of larger diameter over shoulder 43) and the support shoulder has a not numbered peripheral inner edge where the shoulder meets the receiving hole. Also, the modified invention of Inman now discloses axial channels or grooves running along the conduits that hold the cap portions of the capsule, from the receiving hole to the introduction hole. Therefore, the mentioned axial channels or grooves running along the receiving hole and the introduction hole form an interruption of such inner edge since they run from one end to the other of the conduits.

Regarding Claim 6:
As discussed above for claim 1, the modified invention of Inman discloses the invention as claimed, in particular the use of a vacuum system to keep the receiving hole and the introduction hole under negative pressure and make the gas surrounding the capsule flow towards the suction source. Surely such suction device would extract loose dust particles on the outside of the capsule. Note that It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
Also note that several references on the record disclose the use of some sort of vacuum device to pick up dust from the walls of the finished capsules.

Regarding Claim 7:
Inman discloses that support shoulder is formed by an annular groove in said receiving hole (Figure 3, the edge between shoulder 43 and the wall of cavity 42 can surely be considered an annular groove short of any additional limitation), said annular groove surely can support or receive undesired filling material. Note that It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Claims 8 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inman (US 3552095) in view of Fulper (US 2011/0088355) as applied to claim 7 above, and further in view of Inman (US 3552095).
Regarding Claims 8 to 10:
As discussed above for claim 7, the modified invention of Inman discloses the invention as claimed.
the modified invention of Inman does not disclose that the receiving hole includes a second longitudinal section which is adjacent to said annular groove and a first longitudinal section which is adjacent to said second longitudinal section; and, 5wherein said first longitudinal section of said receiving hole forms a narrowing for clamping of the capsule upper portion.
Inman teaches using a “narrowing” (Figure 2, resilient O-rings 35) of the cavities 31, which support the lower portions of the capsules, the narrowing is located on what can be considered a “first longitudinal section” of the cavity between two other sections that can be considered “second longitudinal sections” having a constant basic diameter; the diameter of the narrowing can be considered a “clamping diameter” and is smaller than the diameter of the second longitudinal sections and smaller than the outer diameter of the capsule section. The purpose of the narrowing is gripping the end of the capsule inside the cavity.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Inman the teachings of Inman and, to improve the attachment the capsule cap to the receiving hole, include in the receiving hole a first longitudinal section forming a narrowing between two second longitudinal sections” having a constant basic diameter; the diameter of the narrowing is smaller than the diameter of the second longitudinal sections and smaller than the outer diameter of the capsule section.

Regarding Claim 11:
As discussed above for claims 8 to 10, the first longitudinal section forming a narrowing is to be located between two second longitudinal sections having a constant basic diameter, that would be the same as the diameter of the receiving hole at the edge with the support shoulder, so the diameter of the narrowing, or “clamping diameter” is smaller than the diameter of the receiving hole at the edge with the support shoulder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Remington (US 1073286) disclose using narrowings to retain capsule elements inside cavities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731